Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 1 of 27 PAGEID #: 5




              Joanne Zanni v. Fifth Third Bancorp, et al.
                        Joint Notice of Removal


                                Exhibit A
                                          Case:
                      Return Date: No return     1:21-cv-00173-DRC
                                              date scheduled                          Doc #: 1-1 Filed: Jury
                                                                                           12-Person    06/10/20 Page: 2 of 27 PAGEID #: 6
                      Hearing Date: 8/28/2020 10:00 AM - 10:00 AM
                      Courtroom Number: 2405
                      Location: District 1 Court                                                                                         FILED
                              Cook County, IL                                                                                            4/29/2020 5:33 PM
                                                                                                                                         DOROTHY BROWN
                                                                                                                                         CIRCUIT CLERK
                                                                                                                                         COOK COUNTY, IL
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                                                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                            2020CH04022
                                                                    COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                                                         9167514
                                            JOANNE ZANNI, on behalf of                                 )
                                            herself and all other persons similarly                    )
                                            situated, known and unknown,                               )      Case No.           2020CH04022
                                                                                                       )
                                                                         Plaintiff,                    )      Judge
                                                                                                       )
                                                       v.                                              )
                                                                                                       )      JURY TRIAL DEMANDED
                                            FIFTH THIRD BANCORP and                                    )
                                            FIFTH THIRD BANK, NATIONAL                                 )
                                            ASSOCIATION                                                )
                                                                                                       )
                                                                         Defendants.                   )

                                                                                   CLASS ACTION COMPLAINT

                                                       Plaintiff Joanne Zanni (“Zanni” or “Plaintiff”), individually and on behalf of all others

                                            similarly situated, as class representative, hereby files this Class Action Complaint against

                                            Defendants Fifth Third Bancorp and Fifth Third Bank, National Association (collectively, “Fifth

                                            Third” or “Defendants”). Plaintiff states the following based on information and belief and

                                            investigation of counsel:

                                                                                            INTRODUCTION

                                                       1.       Fifth Third Bancorp is a diversified financial services company headquartered in

                                            Cincinnati, Ohio and is the indirect holding company of Fifth Third Bank, National Association, a

                                            national banking association headquartered in Cincinnati, Ohio.1

                                                       2.       Fifth Third operates four main businesses: Commercial Banking, Branch Banking,

                                            Consumer Lending and Wealth & Asset Management. Fifth Third is among the largest money

                                            managers in the Midwest and, as of December 31, 2019, had $413 billion in assets under care, of


                                            1
                                                SEC filings, Fifth Third Bancorp, Annual Report (10-K), at 19 (Dec. 31, 2019).
                                                      Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 3 of 27 PAGEID #: 7




                                            which it managed $49 billion for individuals, corporations and not-for-profit organizations.2

                                                         3.    As of December 31, 2019, Fifth Third had $169 billion in assets and operates 1,149
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                            full-service Banking Centers and 2,481 Fifth Third branded ATMs in Ohio, Kentucky, Indiana,

                                            Michigan, Illinois, Florida, Tennessee, West Virginia, Georgia and North Carolina.3

                                                         4.    Fifth Third uses a “cross-sell” strategy to increase the total number of products and

                                            services it provided to existing customers. To further this cross-sell strategy, and to increase the

                                            number of products and services it provided to existing customers, Fifth Third conditioned

                                            employee-performance ratings and, in some instances, continued employment on whether

                                            managers and their subordinate employees met ambitious sales goals. Fifth Third also used an

                                            incentive-compensation program that rewarded managers and their subordinate employees for

                                            selling new products and services to existing customers.

                                                         5.    The pressure to meet Fifth Third’s sales goals is well documented among its

                                            employees.




                                            2
                                                Id.
                                            3
                                                Id.


                                                                                               -2-
                                               Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 4 of 27 PAGEID #: 8
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                                   6.     As a result of this practice, Fifth Third’s employees, without consumers’ knowledge

                                            or consent, opened accounts in consumers’ names; transferred funds from consumers’ existing

                                            accounts to new, improperly opened accounts; issued credit cards; enrolled consumers in online-

                                            banking services; and opened lines of credit on consumers’ accounts.

                                                   7.     After years of engaging in this practice, on January 30, 2020, Fifth Third issued a

                                            letter to customers regarding the exposure of their personal information. Exhibit A, Letter from

                                            Fifth Third Bank re “Important Information Regarding Your Personal Information” (“Letter”). The



                                                                                         -3-
                                                Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 5 of 27 PAGEID #: 9




                                            Letter goes on to state that former employees misused customers’ sensitive information dating

                                            back to June 2018. Id.
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                                    8.       Due to Defendants unlawful practices described herein, Fifth Third is currently

                                            facing multiple lawsuits. In that regard, on March 9, 2020, the Bureau of Consumer Financial

                                            Protection, filed suit against Fifth Third alleging its conduct resulted in financial harm to

                                            consumers.4 Similarly, on April 7, 2020, Fifth Third stockholders filed a complaint alleging Fifth

                                            Third’s knowing disregard for this unlawful practice resulted in a financial loss to investors.5

                                                    9.       In response to these actions, Fifth Third’s Chief Legal Officer, Susan Zaunbrecher

                                            publicly admitted that the fraudulent activities engaged in by Fifth Third’s employees has resulted

                                            in improper charges to customers of the bank.6

                                                    10.      Now, Plaintiff brings this action on behalf of herself and similarly situated

                                            consumers under 735 ILCS 5/2-801 to recover damages under the Illinois Consumer Fraud Act

                                            (“ICFA”), 815 ILCS 505/2, et seq., the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681,

                                            et seq., and other state law claims.

                                                                                          THE PARTIES

                                            Plaintiff

                                                    Joanne Zanni

                                                    11.      Plaintiff is an adult individual who is a resident of Lake Forest, Illinois.

                                                    12. Plaintiff was a customer of Fifth Third from in or around 2009 through February 2020.
                                            Plaintiff obtained Fifth Third products and services at the Fifth Third Banking Center located at
                                            990 S Waukegan Rd, Lake Forest, Illinois 60045.



                                            4
                                              Bureau of Consumer Financial Protection v. Fifth Third Bank, National Association, No. 20 Civ. 01683, Dkt. No.
                                            1 (N.D. Illinois).
                                            5
                                              Christakis v. Fifth Third Bancorp, et al., No. 20 Civ. 02176, Dkt. No. 1, (N.D. Illinois).
                                            6
                                              Fifth Third Bancorp Rejects Charges in CFPB’s Civil Lawsuit (March 9, 2020), https://www.53.com/content/fifth-
                                            third/en/media-center/press-releases/2020/press-release-2020-03-09.html (last visited April 21, 2020).


                                                                                                 -4-
                                               Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 6 of 27 PAGEID #: 10




                                                    13.    Plaintiff is a natural person, and at all times relevant hereto was a “consumer” as

                                            defined by the ICFA and the FCRA.
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                            Defendants

                                                    Fifth Third Bancorp

                                                    14.    Defendant Fifth Third Bancorp is a foreign business corporation organized and

                                            existing under the laws of Ohio.

                                                    15.    Defendant Fifth Third Bancorp’s principal executive office is located at 38

                                            Fountain Square Plaza, Cincinnati, Ohio 45263.

                                                    Fifth Third Bank, National Association

                                                    16.    Defendant Fifth Third Bank, National Association is a foreign business corporation

                                            organized and existing under the laws of Ohio.

                                                    17.    Defendant Fifth Third Bank, National Association’s principal executive office is

                                            located at 38 Fountain Square Plaza, Cincinnati, Ohio 45263.

                                                                            JURISDICTION AND VENUE

                                                    18.    This Court has personal jurisdiction over Defendants because, during the relevant

                                            time period, Defendants did business in Illinois, were registered to do business in Illinois, and

                                            committed the tortious acts and statutory violations alleged in this Class Action Complaint in

                                            Illinois.

                                                    19.    Cook County is an appropriate venue for this litigation because Defendants are

                                            authorized to transact business in Illinois, do business in Cook County, and thus are residents of

                                            Cook County.

                                                                          CLASS ACTION ALLEGATIONS

                                                    20.    The Class that Plaintiff seeks to represent is defined as follows:

                                                           All persons in the United States for whom Fifth Third or a Fifth


                                                                                           -5-
                                               Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 7 of 27 PAGEID #: 11




                                                           Third employee opened a financial account or product in the
                                                           person’s name without that person’s lawfully-obtained
                                                           authorization.
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                                   21.     The members of the Class are so numerous that joinder of all members would be

                                            impractical. The proposed Class likely contains thousands of members. The precise numbers of

                                            members can be ascertained through discovery, which will include Defendants’ sales and other

                                            records.

                                                   22.     For Plaintiff and the Class, the common legal and factual questions include, but are

                                            not limited to the following:

                                                           A. Whether and how Fifth Third and its employees engaged in unlawful practices

                                                               in order to get each customer to maintain numerous accounts with Fifth Third;

                                                           B. Whether Fifth Third knew or should have known of its employees’ unlawful

                                                               practices;

                                                           C. Whether Fifth Third omitted and concealed material facts from its customers;

                                                           D. communications and disclosures to Plaintiff and the Class regarding the costs,

                                                               benefits, and policies regarding bank accounts and other financial products;

                                                           E. Whether Fifth Third has engaged in unfair methods of competition,

                                                               unconscionable acts or practices, and unfair or deceptive acts or practices with

                                                               the sale of its financial products;

                                                           F. Whether Fifth Third violated Illinois and/or other states’ consumer protection

                                                               statutes;

                                                           G. Whether Fifth Third violated the federal statutes enumerated in the causes of

                                                               action below;

                                                           H. Whether Fifth Third has been unjustly enriched or is liable for conversion;

                                                           I. Whether, as a result of Fifth Third’s conduct, Plaintiff and the Class have


                                                                                             -6-
                                               Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 8 of 27 PAGEID #: 12




                                                                 suffered damages; and if so, the appropriate amount thereof; and

                                                            J.      Whether as a result of Fifth Third’s misconduct, Plaintiff and the Class are
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                            entitled to equitable and declaratory relief, and, if so, the nature of such relief.

                                                   23.     These common questions of law and fact predominate over the variations that may

                                            exist between members of the Class.

                                                   24.     Plaintiff, the members of the Class, and Defendants have a commonality of interest

                                            in the subject matter of the lawsuit and the remedy sought.

                                                   25.     If individual actions were required to be brought by each member of the Class

                                            injured or affected, the result would be a multiplicity of actions, creating a hardship to the Class,

                                            to the Court, and to Defendants.

                                                   26.     A class action is an appropriate method for the fair and efficient adjudication of this

                                            lawsuit, because individual litigation of the claims of all members of the Class is economically

                                            unfeasible and procedurally impracticable. While the aggregate damages sustained by the Class

                                            are likely in the millions of dollars, the individual damages incurred by each Class member are too

                                            small to warrant the expense of individual suits. The likelihood of individual Class members

                                            prosecuting their own separate claims is remote, and even if every member of the Class could

                                            afford individual litigation, the court system would be unduly burdened by individual litigation of

                                            such cases. Further, individual members of the Class do not have a significant interest in

                                            individually controlling the prosecution of separate actions, and individualized litigation would

                                            also result in varying, inconsistent, or contradictory judgments and would magnify the delay and

                                            expense to all of the parties and the court system because of multiple trials of the same factual and

                                            legal issues. Plaintiff knows of no difficulty to be encountered in the management of this action

                                            that would preclude its maintenance as a class action. In addition, Fifth Third has acted or refused

                                            to act on grounds generally applicable to the Class and, as such, final injunctive relief or


                                                                                             -7-
                                               Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 9 of 27 PAGEID #: 13




                                            corresponding declaratory relief with regard to the members of the Class as a whole is appropriate.

                                                    27.    Accordingly, a class action is an appropriate method for the fair and efficient
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                            adjudication of this lawsuit and distribution of the common fund to which the Class are entitled.

                                                    28.    Plaintiff and her counsel will fairly and adequately protect the interests of the Class.

                                                    29.    Plaintiff retained counsel experienced in complex class action litigation.

                                                    30.    Plaintiff does not anticipate any difficulty in the management of this litigation.

                                                    31.    Fifth Third had, or has access to, addresses and/or other contact information for the

                                            members of the Class, which may be used for the purpose of providing notice of the pendency of

                                            this action.

                                                                     PLAINTIFF’S FACTUAL ALLEGATIONS

                                                    32.    Consistent with their policies and patterns or practices as described herein,

                                            Defendants harmed Plaintiff as follows:

                                                    Joanne Zanni

                                                    33. Zanni first opened an account with Fifth Third bank in or around 2009. During the

                                            course of her relationship with Defendants, Zanni’s only authorized Fifth Third products, services,

                                            and/or accounts were a checking account, a brokerage account, a CD and a line of credit. Starting

                                            in or around 2012 through 2019, Fifth Third opened additional accounts in Zanni’s name without

                                            her knowledge or authorization.

                                                    34. In or around February 2020, Zanni received Exhibit A from Defendants which

                                            informed her that personal information may have fraudulently been used by Fifth Third employees.

                                                    35. As a result of this, Zanni obtained her account opening and closing history from Fifth

                                            Third. This information confirmed that there were additional accounts that had been opened in

                                            Zanni’s name without her knowledge or authorization.




                                                                                            -8-
                                              Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 10 of 27 PAGEID #: 14




                                                   36. To fund these accounts, Fifth Third would move money from Plaintiff’s line of credit

                                            and/or legitimate accounts into fraudulent accounts opened in her name. Fifth Third did this
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                            without Plaintiff’s knowledge or consent.

                                                   37. Zanni believes she has been charged fees for many or all of the unauthorized accounts

                                            of which she is now aware, and that Fifth Third may still be assessing fees for those and other

                                            accounts of which she is unaware.

                                                   38. Moreover, she believes that Fifth Third unlawfully accessed her consumer credit

                                            reports when opening these fraudulent accounts. Zanni did not provide consent for Fifth Third to

                                            access this information for the accounts at issue.

                                                   39. Zanni believes that as a result of these practices, her credit score has been reduced.

                                                   40. Zanni believes that Fifth Third’s practices exposed her to the risk of harm, including

                                            the risk that she would be unable to meet her financial obligations.

                                                   41. Had Zanni been informed of Fifth Third’s deceptive and unfair practices, she would

                                            have opted for a different bank’s products and services.

                                                                             FIRST CAUSE OF ACTION
                                                                 Illinois Consumer Fraud Act, 815 ILCS 505/2, et seq.
                                                               (Brought on behalf of Plaintiff and members of the Class)

                                                   42.     Plaintiff realleges and incorporates by reference all allegations in all preceding

                                            paragraphs.

                                                   43.     Defendants engaged in deceptive and unfair practices by opening fraudulent

                                            accounts in Plaintiff and Class Member’s names without their knowledge or consent.

                                                   44.     Defendants intended Plaintiff and the Class to rely on the deception.

                                                   45.     The deception occurred in the course of conduct involving trade or commerce i.e.

                                            personal banking and other financial products.




                                                                                             -9-
                                              Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 11 of 27 PAGEID #: 15




                                                        46.   Plaintiff and the Class incurred fees and other financial injury in the form of lower

                                            credit scores as a result of Defendants’ deception.
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                                        47.   Defendants’ practices are against public policy because they violate the standard of

                                            conduct contained in existing statutes, including the FCRA and the EFTA.

                                                        48.   Defendants’ practices are immoral, unethical, oppressive, and/or unscrupulous.

                                                        49.   Defendants’ practices caused substantial harm to consumers.

                                                        50.   Plaintiff and the Class suffered actual damages to be determined at trial.

                                                        51.   Plaintiff and the Class are entitled to recoup attorneys’ fees from Defendants as a

                                            result of Defendants’ consumer fraud.

                                                                            SECOND CAUSE OF ACTION
                                                                                        Conversion
                                                               (Brought on behalf of Plaintiff and the members of the Class)

                                                        52.   Plaintiff realleges and incorporates by reference all allegations in all preceding

                                            paragraphs.

                                                        53.   Plaintiff and the Class maintained accounts with Defendants which were funded

                                            with Plaintiff’s and Class Member’s personal funds.

                                                        54.   These funds were at all time monies which belonged to Plaintiff and the Class.

                                                        55.   Defendants did not hold ownership interest in these funds. Defendants used these

                                            funds for unauthorized purposes. Without the consent of Plaintiff and Class Members, Defendants

                                            used these funds to open fraudulent accounts in Plaintiff and Class Members’ names.

                                                        56.   Defendants wrongfully and without authorization, maintained control, dominion or

                                            ownership over Plaintiff and Class Members’ monies without consent.

                                                        57.   As a direct and proximate result of Defendants’ conversion of Plaintiff and Class

                                            Members’ property, Plaintiff and the Class have suffered actual damages in an amount to be proven

                                            at trial.


                                                                                             - 10 -
                                              Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 12 of 27 PAGEID #: 16




                                                   58.     Defendants performed these acts with fraud and actual malice, and Defendants

                                            acted willfully, or with such gross negligence as to indicate a wanton disregard of the rights of
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                            others, therefore entitling Plaintiff and the Class to punitive damages.


                                                                           THIRD CAUSE OF ACTION
                                                                                 Unjust Enrichment
                                                             (Brought on behalf of Plaintiff and the members of the Class)

                                                   59.     Plaintiff realleges and incorporates by reference all allegations in all preceding

                                            paragraphs.

                                                   60.     As a result of Defendants’ unlawful and deceptive actions described above,

                                            Defendants were enriched at the expense of Plaintiff and the Class through the payment of fees,

                                            penalties, and other charges resulting from accounts, products, and services that First Third

                                            unlawfully and/or deceptively sold to or opened for customers.

                                                   61.     Under the circumstances, it would be against equity and good conscience to permit

                                            Defendants to retain the ill-gotten benefits that they received from Plaintiff and the Class, in light

                                            of the fact that First Third used illegal, deceptive, and/or unfair practices to induce or force

                                            customers to open, purchase, and/or maintain the banking services, accounts, and products.

                                                   62.     Thus, it would be unjust and inequitable for Defendants to retain the benefit without

                                            restitution to Plaintiff and the Class for the monies paid to Defendants as a result of the unfair,

                                            deceptive, and/or illegal practices.

                                                                          FOURTH CAUSE OF ACTION
                                                                 Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.
                                                             (Brought on behalf of Plaintiff and the members of the Class)

                                                   63.     Plaintiff realleges and incorporates by reference all allegations in all preceding

                                            paragraphs.




                                                                                            - 11 -
                                              Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 13 of 27 PAGEID #: 17




                                                   64.      Each time that Fifth Third opens a new account or starts a new financial service, it

                                            obtains, reviews, and uses a “consumer report,” as that term is defined in 15 U.S.C § 1681a(d),
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                            about the consumer for whom the account is opened or the service started.

                                                   65.      Fifth Third is required by 15 U.S.C. §§ 1681b, 1681n, and 1681o to refrain from

                                            obtaining or using consumer reports from CRAs under false pretenses, and without proper

                                            authorization from the consumer who is the subject of the report.

                                                   66.      Obtaining and using consumer reports in the process of opening unauthorized

                                            accounts or services is not allowed pursuant to FCRA, and thus is a violation of federal law.

                                                   67.      Fifth Third has a mandatory duty to use or obtain consumer reports only for

                                            permissible purposes. 15 U.S.C. § 1681b(f).

                                                   68.      Despite these clear and unambiguous requirements of the FCRA, Defendants

                                            regularly pull consumer reports regarding consumers without their knowledge or consent in order

                                            to open new unauthorized accounts and services as part of its cross-selling practices, in violation

                                            of FCRA.

                                                   69.      Pursuant to 15 U.S.C. §§ 1681n and 1681o, Fifth Third is liable for negligently and

                                            willfully violating FCRA by accessing the consumer reports without a permissible purpose or

                                            authorization under FCRA.


                                                                              FIFTH CAUSE OF ACTION
                                                          Violations of Electronic Funds Transfer Act, 15 U.S.C. § 1693, et seq.
                                                             (Brought on behalf of Plaintiff and the members of the Class)

                                                   70.      Plaintiff realleges and incorporates by reference all allegations in all preceding

                                            paragraphs.




                                                                                           - 12 -
                                              Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 14 of 27 PAGEID #: 18




                                                   71.     Congress created the Electronic Funds Transfers Act (“EFTA”), 15 U.S.C. § 1693,

                                            et seq., in order to establish a framework to regulate electronic fund and remittance transfer
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                            systems, and to establish individual consumer rights related to electronic fund transfers.

                                                   72.     Pursuant to the EFTA, “No person may issue to a consumer any card, code, or other

                                            means of access to such consumer’s account for the purpose of initiating an electronic fund transfer

                                            other than—(1) in response to a request or application therefor; or (2) as a renewal of, or in

                                            substitution for, an accepted card, code, or other means of access, whether issued by the initial

                                            issuer or a successor.” 15 U.S.C.A. § 1693i(a).

                                                   73.     Fifth Third has and continues to violate this prohibition every time it opens new

                                            unauthorized accounts, issues debit and/or credit cards, and facilitates other means of access to the

                                            unauthorized accounts allowing for electronic funds transfers.

                                                   74.     Plaintiff and the Class have received debit cards from Fifth Third when Plaintiff

                                            and Class members have not requested or applied for such cards.

                                                   75.     Plaintiff and the Class have received other means of accessing unauthorized

                                            accounts, such as online banking access, that would allow them to initiate electronic fund transfers.

                                                   76.     Pursuant to 15 U.S.C. § 1693m, Fifth Third is liable for actual damages, an amount

                                            to be determined by the Court related to the frequency, persistence, and other factors of

                                            Defendants’ violations, plus attorneys’ fees and costs.


                                                                           SIXTH CAUSE OF ACTION
                                                                                  Declaratory Relief
                                                             (Brought on behalf of Plaintiff and the members of the Class)

                                                   77.     Plaintiff realleges and incorporates by reference all allegations in all preceding

                                            paragraphs.




                                                                                           - 13 -
                                              Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 15 of 27 PAGEID #: 19




                                                   78.     Section 2–701 of the Code of Civil Procedure, known as the Declaratory

                                            Judgment Act provides “The court may, in cases of actual controversy, make binding
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                            declarations of rights, having the force of final judgments, whether or not any consequential

                                            relief is or could be claimed, including the determination, at the instance of anyone interested in

                                            the controversy, of the construction of any statute, municipal ordinance, or other governmental

                                            regulation, or of any deed, will, contract or other written instrument, and a declaration of the

                                            rights of the parties interested.” 735 ILCS 5/2–701(a).

                                                   79.     As described above, this Court has jurisdiction over this matter, and therefore may

                                            declare the rights of Plaintiff and the Class.

                                                   80.     Plaintiff and the Class therefore seek an order declaring Fifth Third’s practice of

                                            opening unauthorized accounts unlawful, and that Fifth Third is liable to Plaintiff and the Class

                                            for damages caused by that practice.

                                                                                   PRAYER FOR RELIEF

                                                   WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated

                                            persons, respectfully requests that this Court grant the following relief:

                                                   A.      That an order be entered certifying the proposed Class under 735 ILCS 5/2-801 and

                                            appointing Plaintiff and her counsel to represent the Class;

                                                   B.      Permanently enjoining Fifth Third from performing further unfair and unlawful acts

                                            as alleged herein;

                                                   C.      For all recoverable compensatory, statutory, and other damages sustained by

                                            Plaintiff and the Class, including disgorgement, unjust enrichment, and all other relief allowed

                                            under applicable law;

                                                   D.      Granting Plaintiffs and the Class awards of restitution and/or disgorgement of Fifth

                                            Third’s profits from its unfair and unlawful practices described above;


                                                                                             - 14 -
                                              Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 16 of 27 PAGEID #: 20




                                                   E.      For costs;

                                                   F.      For both pre-judgment and post-judgment interest on any amounts awarded;
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                                   G.      For appropriate individual relief as requested above;

                                                   H.      For payment of attorneys’ fees and expert fees as may be allowable under

                                            applicable law; and

                                                   I.      For such other and further relief, including declaratory relief, as the Court may

                                            deem proper.

                                                                                    JURY DEMAND

                                                   Plaintiff demands a trial by jury.

                                                                                         Respectfully submitted,

                                            Dated: April 29, 2020                        /s/Douglas M. Werman
                                                                                         One of Plaintiff’s Attorneys

                                            Douglas M. Werman (dwerman@flsalaw.com)
                                            Maureen A. Salas (msalas@flsalaw.com)
                                            Sarah J. Arendt (sarendt@flsalaw.com)
                                            Michael M. Tresnowski (mtresnowski@flsalaw.com)
                                            WERMAN SALAS P.C. (Attorney Code #42031)
                                            77 West Washington Street, Suite 1402
                                            Chicago, Illinois 60602
                                            (312) 419-1008

                                            FITAPELLI & SCHAFFER, LLP
                                            Joseph A. Fitapelli, pro hac vice forthcoming
                                            Frank J. Mazzaferro, pro hac vice forthcoming
                                            28 Liberty Street, 30th Floor
                                            New York, New York 10005
                                            (212) 300-0375
                                            Attorneys for Plaintiff and the Putative Class




                                                                                             - 15 -
                      Return Date: No Case:     1:21-cv-00173-DRC
                                        return date scheduled       Doc #: 1-1 Filed: 06/10/20 Page: 17 of 27 PAGEID #: 21
                      Hearing Date: 8/28/2020 10:00 AM - 10:00 AM
                      Courtroom Number: 2405
                      Location: District 1 Court                                                                FILED
                              Cook County, IL                                                                   4/29/2020 5:33 PM
                                                                                                                DOROTHY BROWN
                                                                                                                CIRCUIT CLERK
                                                                                                                COOK COUNTY, IL
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                                                                                                2020CH04022

                                                                                                                9167514




                                                    EXHIBIT A
                                            Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 18 of 27 PAGEID #: 22
FILED DATE: 4/29/2020 5:33 PM 2020CH04022
                                            Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 19 of 27 PAGEID #: 23
FILED DATE: 4/29/2020 5:33 PM 2020CH04022
                                            Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 20 of 27 PAGEID #: 24
FILED DATE: 4/29/2020 5:33 PM 2020CH04022
                            Chancery Division
                                        Case:   Civil Cover Sheet
                                                1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 21 of 27                                  PAGEID #: 25
                      ReturnGeneral
                             Date: No   return Section
                                    Chancery   date   scheduled                           (5/26/16) CCCH 0623
                      Hearing Date: 8/28/2020 10:00 AM - 10:00 AM
                      Courtroom Number: 2405
                      Location: District 1IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                           Court                                                                                                 FILED
                                                                                                                                                 4/29/2020 5:33 PM
                              Cook County, IL  COUNTY DEPARTMENT, CHANCERY DIVISION                                                              DOROTHY BROWN
                                                                                                                                                 CIRCUIT CLERK
                                                                                                                                                 COOK COUNTY, IL
FILED DATE: 4/29/2020 5:33 PM 2020CH04022




                                                                                                                                                 2020CH04022

                                                                                                                                                 9167514
                                            JOANNE ZANNI, on behalf of herself and all other persons similarly
                                             situated known and unknown
                                            ____________________________________________________________
                                                                                                          Plaintiff             2020CH04022
                                                                                                                        No. ________________________________
                                            FIFTH THIRD BANCORP and
                                            FIFTH THIRD BANK, NATIONAL
                                            ASSOCIATION                                                 Defendant
                                            ______________________________________

                                                                               CHANCERY DIVISION CIVIL COVER SHEET
                                                                                     GENERAL CHANCERY SECTION
                                                      A Chancery Division Civil Cover Sheet - General Chancery Section shall be filed with the initial complaint
                                             in all actions filed in the General Chancery Section of Chancery Division. The information contained herein is for
                                             administrative purposes only. Please check the box in front of the appropriate category which best characterizes
                                             your action being filed.
                                            0005       Administrative Review
                                            0001       Class Action
                                            0002       Declaratory Judgment
                                            0004       Injunction

                                            0007       General Chancery                                        0019      Partition
                                            0010       Accounting                                              0020      Quiet Title
                                            0011       Arbitration                                             0021      Quo Warranto
                                            0012       Certiorari                                              0022      Redemption Rights
                                            0013       Dissolution of Corporation                              0023      Reformation of a Contract
                                            0014       Dissolution of Partnership                              0024      Rescission of a Contract
                                            0015       Equitable Lien                                          0025      Specific Performance
                                            0016       Interpleader                                            0026      Trust Construction
                                            0017       Mandamus                                                          Other (specify)
                                            0018       Ne Exeat

                                                Douglas M. Werman
                                            By: ___________________________________________                     Pro Se Only:  I have read and agree to the terms of
                                             Atty. No.: ____________________
                                                           42031                     Pro se 99500              the Clerk’s Office Electronic Notice Policy and choose
                                                     Douglas M. Werman
                                            Name: ___________________________________________                   to opt in to electronic notice from the Clerk’s Office
                                                       Plaintiff
                                            Atty. for: _________________________________________                for this case at this Email address:
                                                      77 W. Washington Street, Suite 1402
                                            Address: __________________________________________                 _________________________________________________
                                                            Chicago, IL 60602
                                            City/State/Zip: _____________________________________
                                                        (312) 419-1008
                                            Telephone: ________________________________________
                                                            dwerman@flsalaw.com
                                            Primary Email: _____________________________________
                                                                ecf@flsalaw.com
                                            Secondary Email: ___________________________________
                                            Tertiary Email: _____________________________________

                                                   DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                                                       Page 1 of 1
                      Return Date: No Case:   1:21-cv-00173-DRC
                                      return date scheduled                   Doc #: 1-1 Filed: 06/10/20 Page: 22 of 27 PAGEID #: 26
                      Hearing Date: No hearing scheduled
                      Courtroom Number: No hearing scheduled
                      Location: No hearing scheduled                                                                                 FILED
                                                                                                                                     5/5/2020 1:28 PM
                                                                                                                                     DOROTHY BROWN
                                                                                                                                     CIRCUIT CLERK
                                                                                                                                     COOK COUNTY, IL
FILED DATE: 5/5/2020 1:28 PM 2020CH04022




                                                                                                                                     2020CH04022

                                                                                                                                     9196960
                                           2120 - Served                     2121 - Served
                                           2220 - Not Served                 2221 - Not Served
                                           2320 - Served By Mail             2321 - Served By Mail
                                           2420 - Served By Publication      2421 - Served By Publication
                                           Summons - Alias Summons                                                       (08/01/18) CCG 0001 A

                                                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                           JOANNE ZANNI
                                                                           (Name all parties)                2020CH04022
                                                                                                  Case No.
                                                                   v.
                                           Fifth Third Bancorp and Fifth Third Bank,
                                           National Association
                                                                      ✔ SUMMONS                 ALIAS SUMMONS
                                           To each Defendant: Fifth Third Bancorp, c/o Reg. Agent: Corporate Service Company, 50 W.
                                           Broad Street, Suite 1330, Columbus, OH 43215
                                           YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                                           which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
                                           (30) days after service of this Summons, not counting the day of service. To file your answer or
                                           appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to initiate
                                           this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to
                                           the last page of this document for location information.
                                           If you fail to do so, a judgment by default may be entered against you for the relief
                                           requested in the complaint.
                                           To the Officer:
                                           This Summons must be returned by the officer or other person to whom it was given for service,
                                           with endorsement of service and fees, if any, immediately after service. If service cannot be made,
                                           this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                                           days after its date.




                                                         Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                           cookcountyclerkofcourt.org
                                                                                           Page 1 of 3
                                             Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 23 of 27 PAGEID #: 27
                                           Summons - Alias Summons                                                               (08/01/18) CCG 0001 B
                                           E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                                           create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
                                           to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
                                           www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk’s office.
FILED DATE: 5/5/2020 1:28 PM 2020CH04022




                                                                                                                 5/5/2020 1:28 PM DOROTHY BROWN
                                                      42031
                                           Atty. No.: ________________                                Witness:

                                           Atty Name: Douglas M. Werman
                                           Atty. for: Plaintiff                                              DOROTHY BROWN, Clerk of Court
                                           Address: 77 W. Washington Street, Suite 1402
                                                 Chicago                                              Date of Service: ___________
                                           City: ____________________________                         (To be inserted by officer on copy left with
                                                   IL
                                           State: ____          60602
                                                           Zip: ________                              Defendant or other person):
                                                      (312) 419-1008
                                           Telephone: ________________________
                                           Primary Email: dwerman@flsalaw.com




                                                           Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                             cookcountyclerkofcourt.org
                                                                                                Page 2 of 3
                                            Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 24 of 27 PAGEID #: 28


                                              CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                               Richard J Daley Center                             Domestic Relations Division
                                               50 W Washington                                    Richard J Daley Center
FILED DATE: 5/5/2020 1:28 PM 2020CH04022




                                               Chicago, IL 60602                                  50 W Washington, Rm 802
                                               District 2 - Skokie                                Chicago, IL 60602
                                               5600 Old Orchard Rd                                Hours: 8:30 am - 4:30 pm
                                               Skokie, IL 60077                                   Civil Appeals
                                               District 3 - Rolling Meadows                       Richard J Daley Center
                                               2121 Euclid                                        50 W Washington, Rm 801
                                               Rolling Meadows, IL 60008                          Chicago, IL 60602
                                                                                                  Hours: 8:30 am - 4:30 pm
                                               District 4 - Maywood
                                               1500 Maybrook Ave                                  Criminal Department
                                               Maywood, IL 60153                                  Richard J Daley Center
                                                                                                  50 W Washington, Rm 1006
                                               District 5 - Bridgeview                            Chicago, IL 60602
                                               10220 S 76th Ave                                   Hours: 8:30 am - 4:30 pm
                                               Bridgeview, IL 60455
                                                                                                  County Division
                                               District 6 - Markham                               Richard J Daley Center
                                               16501 S Kedzie Pkwy                                50 W Washington, Rm 1202
                                               Markham, IL 60428                                  Chicago, IL 60602
                                               Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
                                               555 W Harrison                                     Probate Division
                                               Chicago, IL 60607                                  Richard J Daley Center
                                               Juvenile Center Building                           50 W Washington, Rm 1202
                                               2245 W Ogden Ave, Rm 13                            Chicago, IL 60602
                                               Chicago, IL 60602                                  Hours: 8:30 am - 4:30 pm
                                               Criminal Court Building                            Law Division
                                               2650 S California Ave, Rm 526                      Richard J Daley Center
                                               Chicago, IL 60608                                  50 W Washington, Rm 801
                                                                                                  Chicago, IL 60602
                                           Daley Center Divisions/Departments                     Hours: 8:30 am - 4:30 pm
                                               Civil Division                                     Traffic Division
                                               Richard J Daley Center                             Richard J Daley Center
                                               50 W Washington, Rm 601                            50 W Washington, Lower Level
                                               Chicago, IL 60602                                  Chicago, IL 60602
                                               Hours: 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm
                                               Chancery Division
                                               Richard J Daley Center
                                               50 W Washington, Rm 802
                                               Chicago, IL 60602
                                               Hours: 8:30 am - 4:30 pm

                                                       Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                         cookcountyclerkofcourt.org
                                                                                    Page 3 of 3
                      Return Date: No Case:   1:21-cv-00173-DRC
                                      return date scheduled                   Doc #: 1-1 Filed: 06/10/20 Page: 25 of 27 PAGEID #: 29
                      Hearing Date: No hearing scheduled
                      Courtroom Number: No hearing scheduled
                      Location: No hearing scheduled                                                                                 FILED
                                                                                                                                     5/5/2020 1:28 PM
                                                                                                                                     DOROTHY BROWN
                                                                                                                                     CIRCUIT CLERK
                                                                                                                                     COOK COUNTY, IL
FILED DATE: 5/5/2020 1:28 PM 2020CH04022




                                                                                                                                     2020CH04022

                                                                                                                                     9196960
                                           2120 - Served                     2121 - Served
                                           2220 - Not Served                 2221 - Not Served
                                           2320 - Served By Mail             2321 - Served By Mail
                                           2420 - Served By Publication      2421 - Served By Publication
                                           Summons - Alias Summons                                                       (08/01/18) CCG 0001 A

                                                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                           JOANNE ZANNI
                                                                           (Name all parties)                2020CH04022
                                                                                                  Case No.
                                                                   v.
                                           Fifth Third Bancorp and Fifth Third Bank,
                                           National Association
                                                                      ✔ SUMMONS                 ALIAS SUMMONS
                                           To each Defendant: Fifth Third Bank, National Association, c/o Reg. Agent: Corporate Service
                                           Company, 50 W. Broad Street, Suite 1330, Columbus, OH 43215
                                           YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                                           which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
                                           (30) days after service of this Summons, not counting the day of service. To file your answer or
                                           appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to initiate
                                           this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to
                                           the last page of this document for location information.
                                           If you fail to do so, a judgment by default may be entered against you for the relief
                                           requested in the complaint.
                                           To the Officer:
                                           This Summons must be returned by the officer or other person to whom it was given for service,
                                           with endorsement of service and fees, if any, immediately after service. If service cannot be made,
                                           this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                                           days after its date.




                                                         Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                           cookcountyclerkofcourt.org
                                                                                           Page 1 of 3
                                             Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 26 of 27 PAGEID #: 30
                                           Summons - Alias Summons                                                               (08/01/18) CCG 0001 B
                                           E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                                           create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
                                           to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
                                           www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk’s office.
FILED DATE: 5/5/2020 1:28 PM 2020CH04022




                                                                                                                  5/5/2020 1:28 PM DOROTHY BROWN
                                                      42031
                                           Atty. No.: ________________                                Witness:

                                           Atty Name: Douglas M. Werman
                                           Atty. for: Plaintiff                                              DOROTHY BROWN, Clerk of Court
                                           Address: 77 W. Washington Street, Suite 1402
                                                 Chicago                                              Date of Service: ___________
                                           City: ____________________________                         (To be inserted by officer on copy left with
                                                   IL
                                           State: ____          60602
                                                           Zip: ________                              Defendant or other person):
                                                      (312) 419-1008
                                           Telephone: ________________________
                                           Primary Email: dwerman@flsalaw.com




                                                           Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                             cookcountyclerkofcourt.org
                                                                                                Page 2 of 3
                                            Case: 1:21-cv-00173-DRC Doc #: 1-1 Filed: 06/10/20 Page: 27 of 27 PAGEID #: 31


                                              CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                               Richard J Daley Center                             Domestic Relations Division
                                               50 W Washington                                    Richard J Daley Center
FILED DATE: 5/5/2020 1:28 PM 2020CH04022




                                               Chicago, IL 60602                                  50 W Washington, Rm 802
                                               District 2 - Skokie                                Chicago, IL 60602
                                               5600 Old Orchard Rd                                Hours: 8:30 am - 4:30 pm
                                               Skokie, IL 60077                                   Civil Appeals
                                               District 3 - Rolling Meadows                       Richard J Daley Center
                                               2121 Euclid                                        50 W Washington, Rm 801
                                               Rolling Meadows, IL 60008                          Chicago, IL 60602
                                                                                                  Hours: 8:30 am - 4:30 pm
                                               District 4 - Maywood
                                               1500 Maybrook Ave                                  Criminal Department
                                               Maywood, IL 60153                                  Richard J Daley Center
                                                                                                  50 W Washington, Rm 1006
                                               District 5 - Bridgeview                            Chicago, IL 60602
                                               10220 S 76th Ave                                   Hours: 8:30 am - 4:30 pm
                                               Bridgeview, IL 60455
                                                                                                  County Division
                                               District 6 - Markham                               Richard J Daley Center
                                               16501 S Kedzie Pkwy                                50 W Washington, Rm 1202
                                               Markham, IL 60428                                  Chicago, IL 60602
                                               Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
                                               555 W Harrison                                     Probate Division
                                               Chicago, IL 60607                                  Richard J Daley Center
                                               Juvenile Center Building                           50 W Washington, Rm 1202
                                               2245 W Ogden Ave, Rm 13                            Chicago, IL 60602
                                               Chicago, IL 60602                                  Hours: 8:30 am - 4:30 pm
                                               Criminal Court Building                            Law Division
                                               2650 S California Ave, Rm 526                      Richard J Daley Center
                                               Chicago, IL 60608                                  50 W Washington, Rm 801
                                                                                                  Chicago, IL 60602
                                           Daley Center Divisions/Departments                     Hours: 8:30 am - 4:30 pm
                                               Civil Division                                     Traffic Division
                                               Richard J Daley Center                             Richard J Daley Center
                                               50 W Washington, Rm 601                            50 W Washington, Lower Level
                                               Chicago, IL 60602                                  Chicago, IL 60602
                                               Hours: 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm
                                               Chancery Division
                                               Richard J Daley Center
                                               50 W Washington, Rm 802
                                               Chicago, IL 60602
                                               Hours: 8:30 am - 4:30 pm

                                                       Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                         cookcountyclerkofcourt.org
                                                                                    Page 3 of 3
